Case: 16-11363      Document: 00514099694         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 16-11363                                 FILED
                                                                              August 2, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk

                                                 Plaintiff-Appellee

v.

CRYSTAL COMPTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-1855


Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Crystal Compton, federal prisoner # 28755-177, moves for a certificate of
appealability (COA) to appeal the district court’s order transferring her 28
U.S.C. § 2255 motion to this court as an unauthorized successive § 2255
motion. The district court’s transfer order is an appealable collateral order
over which this court has jurisdiction. In re Bradford, 660 F.3d 226, 228-29
(5th Cir. 2011). However, because such a transfer order is completely separate
from the merits of the action, it is not a final order within the meaning of 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-11363       Document: 00514099694         Page: 2     Date Filed: 08/02/2017


                                       No. 16-11363

U.S.C. § 2253(c)(1)(B), and a COA is not required. See United States v. Fulton,
780 F.3d 683, 688 (5th Cir. 2015). Therefore, Compton’s request for a COA is
denied as unnecessary. See id.
       On appeal, Compton reasserts the claims raised in her § 2255 motion
and raises numerous issues for the first time on appeal. She does not identify
any error in the district court’s order transferring her motion to this court as
an unauthorized successive § 2255 motion. When an appellant fails to make
any argument challenging the district court’s ruling, it “is the same as if he
had not appealed that judgment.” Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). By not identifying any error in the
district court’s order, Compton has abandoned the only issue before this court.
See Brinkmann, 813 F.2d at 748.              Because Compton’s § 2255 motion was
indeed successive and filed without our authorization, the district court did not
err in transferring it for lack of jurisdiction. 1 See Fulton, 780 F.3d at 686, 689.
       MOTION FOR COA DENIED AS UNNECESSARY; AFFIRMED.




       1  In a previous case, we denied her request for permission to file a successive habeas
petition. In re Compton, No. 16-10968 (5th Cir. Sept. 29, 2016).


                                              2